Citation Nr: 0705717	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Clayte Binion Esq.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had recognized active service from March 1982 to 
March 1984.  The appellant (who is also a veteran) seeks to 
establish that he is her surviving spouse for VA death 
benefits purposes.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the December 2004 decision and a subsequent March 2005 
statement of the case (SOC), the RO based its decision in 
part on information contained in documents that have not been 
associated with the veteran's claims file, but apparently are 
in the appellant's VA claims file.  Such documents include an 
original application for VA benefits filed by the appellant, 
a December 1992 letter to VA from the appellant, a 1999 
report made in support of an apportionment claim and a 
subsequent application for VA benefits received in November 
2001 (see March 2005 SOC, pages 1 and 15).  The RO relied on 
this information in denying the appellant's claim, finding 
that he had affirmatively indicated on the disability 
applications that he was divorced from the veteran in the 
early 1980s and that the December 1992 letter showed that the 
appellant had not seen the veteran since April 1983 and had 
not been aware of her death in November 1989.  Given that 
these documents are not in the veteran's claims file, it is 
not possible for the Board to conduct its required review of 
the RO's findings.  Consequently, the claim must be remanded 
so that all documents relied upon by the RO in the 
adjudication of this claim may be associated with the record 
on appeal.  
Additionally, the Board notes that the private attorney 
listed on page 1 is apparently representing the appellant in 
this matter.  However, there is no designation of 
representation form/agreement associated with the veteran's 
claims file.  Such designation must also be added to the 
appellate record in this case.      

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of all 
documents relied   upon in adjudicating 
the appellant's claim, which are not 
currently contained in the veteran's 
claims file, including all documents 
referenced in the December 2004 decision 
and the March 2005 SOC, and associate them 
with the veteran's claims file.

2.  The RO should ascertain whether a 
divorce decree showing that the veteran 
and the appellant were divorced is 
available, and if so associate a copy of 
the decree with the veteran's claims file.  

3.  The RO should associate with the 
veteran's claims file a copy of the 
document designating the attorney listed 
on page 1 as the appellant's 
representative in this matter.

4.  The RO should then review this matter, 
and if the claim remains denied, issue an 
appropriate supplemental statement of the 
case.  The case should then be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


